Exhibit 10.16

 

Execution Copy

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
January 28, 2003 (the “Effective Date”), is entered into by and among TDK
Mediactive, Inc. (formerly known as Sound Source Interactive, Inc.), a Delaware
corporation (“TMI/DE”) and TDK Mediactive, Inc. (formerly known as Sound Source
Interactive, Inc.), a California corporation (“TMI/CA”) (TMI/DE and TMI/CA
collectively, “Employer”), and Vincent J. Bitetti (“Executive”).

 

R E C I T A L S

 

WHEREAS, Executive has served as Chief Executive Officer of Employer since 1988;

 

WHEREAS, Employer and Executive entered into that certain Employment Agreement
dated as of November 27, 2000 (the “Prior Agreement”);

 

WHEREAS, Employer and Executive mutually desire to enter into this Agreement and
thereby amend and restate the Prior Agreement in its entirety;

 

WHEREAS, Executive continues to possess an intimate knowledge of the business
and affairs of Employer, its policies, methods, personnel, opportunities and
problems;

 

WHEREAS, Employer desires to assure itself of Executive’s continued employment
by Employer and to compensate him for such efforts; and

 

WHEREAS, Executive is desirous of committing himself to serve Employer on the
terms herein provided.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the covenants herein contained, the parties
hereto hereby agree as follows:

 

1. Employment; Certain Obligations of Executive.

 

(a) Employment Position. Executive is hereby employed as the Chief Executive
Officer of Employer. Executive, subject to the direction and control of the
Board of Directors of Employer (the “Board”), shall have all the duties typical
of a chief executive officer, as those duties may from time to time be
established, changed, increased or decreased by the Board. Executive shall also
have such other powers and duties as may be from time to time assigned to him by
the Board; provided, however, that in no event shall the Board require Executive
to perform duties not in keeping with his position as an executive officer of
Employer. Executive hereby accepts such employment, all subject to the terms and
conditions herein contained.

 



--------------------------------------------------------------------------------

(b) Full time and Attention. Executive hereby agrees that during the period of
his employment hereunder he shall devote substantially all of his business time,
attention and skills to the business and affairs of Employer and its
subsidiaries during the normal business hours of Employer. Notwithstanding the
foregoing, Executive may engage in activities permitted by Section 8(b), subject
to the limitations set forth in such Section.

 

(c) Key Man Life Insurance. If requested by Employer, Executive shall cooperate
with Employer to secure a key man life insurance policy or policies on the life
of Executive, naming Employer as beneficiary, in such amount or amounts as
determined by Employer in its discretion.

 

2. Place Of Performance. In connection with his employment by Employer,
Executive shall be based at Employer’s principal executive offices.

 

3. Compensation.

 

(a) Base Salary. Employer shall pay to Executive, and Executive shall accept,
for all services which may be rendered by him pursuant to this Agreement, a base
salary (“Base Salary”) as hereinafter set forth, payable in accordance with
Employer’s payroll practices as from time to time in effect. The initial Base
Salary of Executive hereunder shall be $326,240 for the one-year period
commencing on November 1, 2002 (the “Salary Effective Date”). Upon the first
anniversary date of the Salary Effective Date, Executive’s Base Salary shall be
increased by an amount equal to the Base Salary then in effect multiplied by a
fraction, the numerator of which shall be the difference between (a) the
Consumer Price Index (as hereinafter defined) as of the first anniversary of the
Salary Effective Date and (b) the Consumer Price Index as of the Salary
Effective Date, and the denominator of which shall be the Consumer Price Index
as of the Salary Effective Date; provided, however, that the “fraction” set
forth in this sentence shall never be zero or less.

 

In addition to the above, on or prior to the first anniversary date of the
Salary Effective Date, the Base Salary for the following one-year period may, in
the sole discretion of the Board, be increased in excess of the amount of any
Consumer Price Index adjustment hereunder, based upon an evaluation of the
performance of Executive during the prior one-year period.

 

For purposes of this Agreement, the “Consumer Price Index” as of any particular
date means the Consumer Price Index for the Major Metropolitan Area of Los
Angeles-Riverside-Orange County, California, as reported in the Monthly Labor
Review (published by the Bureau of Labor Statistics of the United States
Department of Labor) in respect of the month immediately preceding such
particular date. In the event that the Consumer Price index is not available, a
successor or substitute index shall be used for the computations herein set
forth as determined in the good faith judgment of the Board. In the event that
the Consumer Price Index or such successor or substitute index is not published,
a reliable governmental or other nonpartisan publication evaluating the
information theretofore used in determining the Consumer Price Index shall be
used for the computations herein set forth, as determined in the good faith
judgment of the Board.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Board determines in its good faith
judgment that Employer’s financial condition necessitates the imposition of a
salary reduction on all executive employees of Employer, then the Board,
pursuant to a resolution duly adopted thereby, on not more than one occasion,
may reduce Executive’s Base Salary by a percentage equal to the percentage
reduction imposed on each of the other executive employees of Employer,
provided, however, that the amount of such reduction shall not exceed 10% of the
Base Salary in effect immediately prior to such reduction. In such case, the
Board will review the Company’s performance on a regular basis to determine if
and when the salaries can be returned to their previously existing levels. The
Board will consider other forms of compensation, such as option grants, if
deemed appropriate in light of the Company’s performance.

 

(b) Bonus. Employer shall pay Executive bonus compensation in addition to
Executive’s Base Salary based upon the Compensation Committee’s evaluation of
his performance. In no event shall the aggregate amount of bonuses payable under
this paragraph exceed $150,000 in any full one-year period of the Agreement.
This additional compensation shall be determined on an annual basis at the close
of Employer’s fiscal year and paid to Executive within ten days of completion of
the annual audit for the fiscal year in question.

 

(c) Stock Options. Executive shall be granted, as of the Effective Date, options
to purchase 500,000 shares of the common stock of TMI/DE pursuant to the 1995
Stock Option Plan of TMI/DE. The purchase price of the common stock covered by
the foregoing options shall be fixed as of January 28, 2003, which is the date
that such grant was approved by the Compensation Committee of Employer’s Board
of Directors, in accordance with the provisions of such stock option plan. Such
options shall vest as set forth below:

 

Options to purchase 125,000 shares shall vest as of January 28, 2003.

 

Options to purchase 125,000 shares shall vest as of January 28, 2004

 

Options to purchase 125,000 shares shall vest as of January 28, 2005.

 

Options to purchase 125,000 shares shall vest as of January 28, 2006.

 

Upon the occurrence of any Change of Control (as defined below), or upon the
termination of this Agreement prior to the Termination Date for any reason other
than as set forth in Section 6(a), all such stock options, and all other stock
options previously granted by Employer to Executive, which are not then vested
in accordance with their terms, shall fully vest and be fully exercisable. As
used herein, a “Change in Control” shall be deemed to have occurred upon (a) the
consummation of (w) the acquisition by any person or group of persons within the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended, of
the beneficial ownership of a majority of the voting equity securities of
Employer, (x) any consolidation or merger of Employer in which Employer is not
the continuing or surviving corporation or pursuant to which shares of
Employer’s common stock would be converted into cash, securities or other
property, other than a merger of Employer in which the holders of Employer’s
common stock immediately prior to the merger have the same proportionate
ownership of common stock of the surviving corporation immediately after the
merger, (y) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
Employer, or (z) a tender

 

3



--------------------------------------------------------------------------------

offer for the common stock of Employer (other than by Employer) for all, or a
majority of, the common stock of Employer, or (b) the approval by the
stockholders of Employer of any plan or proposal for the liquidation or
dissolution of Employer.

 

(d) Automobile. In order to facilitate travel by Executive in the performance of
his duties hereunder, Employer shall furnish Executive, at no expense to him,
with an automobile owned or leased by Employer; provided, however, that the
total cost to Employer for the related lease/purchase payments shall not exceed
$1,000 per month. The manufacturer and type of such automobile shall be chosen
by Executive. Employer shall reimburse Executive for all expenses of
maintaining, insuring and operating such automobile upon the presentation of
appropriate vouchers and/or receipts (to the extent that Employer does not pay
such expenses directly). At the discretion of Executive, Employer shall, in lieu
of furnishing Executive with an automobile owned or leased by Employer and
paying all maintenance, insurance and operation expenses in connection
therewith, reimburse Executive for all expenses he incurs in maintaining,
insuring and operating one automobile owned or leased by Executive upon the
presentation of appropriate vouchers and/or receipts (to the extent that
Employer does not pay such expenses directly); provided, however, that the
aggregate amount of such expenses subject to reimbursement shall not exceed
$1,000 per month.

 

(e) Expenses. During the term of his employment hereunder, Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
him in performing services hereunder, provided however, that Executive properly
accounts therefor in accordance with Employer’s policy relating thereto. Without
limiting the generality of the foregoing, and in order to facilitate Executive’s
performance of his duties hereunder, the parties agree to the following: (i) any
travel Executive undertakes in connection with the performance of his duties
hereunder shall be in business class or better, and Employer shall reimburse
Executive for such expenses, (ii) Employer shall reimburse Executive for mobile
phone expenses incurred by him in performing services hereunder for an amount
not to exceed $600 per month, and (iii) Employer shall provide Executive, for
his use in the performance of his duties hereunder, with a computer, facsimile
machine and other similar office equipment reasonably necessary to maintain an
office from his residence, the aggregate cost of which shall not exceed $4,000
during any two-year period. Employer shall reimburse Executive for up to $4,000
of legal fees and expenses incurred by him in connection with the negotiation
and preparation of this Agreement.

 

(f) Benefit Plans. Executive shall be entitled to participate in or receive
benefits under any employee benefit plan or arrangement currently available, or
made available by Employer in the future, to its executives and key management
employees, subject to and on a basis consistent with the terms, conditions and
overall administration of such plan or arrangement. Employer shall not make any
changes in any employee benefit plans or arrangements in effect on the date
hereof or during the term of this Agreement in which Executive participates
(including, without limitation, any pension and retirement plan, supplemental
pension and retirement plan, savings and profit sharing plan, stock ownership
plan, stock purchase plan, stock option plan, life insurance plan, medical
insurance plan, disability plan, dental plan, health-and-accident plan or
arrangement) which would adversely affect Executive’s rights or benefits
thereunder, unless such change occurs pursuant to a program applicable to all
executives of Employer and does not result in a proportionately greater
reduction in the rights of or benefits to Executive as compared with any other
executive of

 

4



--------------------------------------------------------------------------------

Employer. Any payments or benefits payable to Executive hereunder in respect of
any calendar year during which Executive is employed by Employer for less than
the entire such year shall, unless otherwise provided in the applicable plan or
arrangement, be prorated in accordance with the number of calendar days in such
calendar year during which he is so employed.

 

(g) Vacations, Holidays and Sick Leave. Executive shall be entitled to the
number of paid holidays, personal days off, vacation days and sick leave days in
each calendar year as are determined by Employer from time to time for its
senior executive officers, but not less than four weeks of vacation in any
calendar year prorated in any calendar year during which Executive is employed
under this Agreement for less than the entire such year. Vacation may be taken
in Executive’s discretion, so long as it is not inconsistent with the reasonable
business needs of Employer. Executive shall be entitled to accrue and carry over
from year to year all vacation days not taken by him up to a maximum of eight
weeks; provided, however, that Employee shall cease to accrue vacation at such
time, and for as long as, his total accrued vacation is 12 weeks.

 

(h) Life Insurance. In accordance with the Prior Agreement, Employer currently
maintains a life insurance policy on Employee, which has a death benefit of
$5,000,000 and names a party or parties designated by Employee as the
beneficiary thereunder. During the period that Executive is employed by Employer
pursuant to this Agreement, subject to the limitation set forth in the last
sentence of this paragraph, Employer shall continue to pay all premiums required
to maintain such policy in force. If during the period that Executive is
employed by Employer pursuant to this Agreement Employee in his discretion
determines that it is necessary to replace such existing policy, Employer shall
purchase a new life insurance policy from a carrier or carriers selected by
Executive which has a death benefit of $5,000,000 and names a party or parties
designated by Employee as the beneficiary thereunder. Notwithstanding the
foregoing, if $5,000,000 of coverage is not available for a premium of $15,000
per annum or less, Employer be obligated to purchase the maximum coverage
available at a total cost to Employer not to exceed $15,000 per annum.

 

(i) Unreimbursed Medical Expenses. During the term of his employment hereunder,
Employer shall reimburse Executive for up to $10,000 in medical expenses
incurred by Executive and his spouse that are not subject to payment or
reimbursement pursuant to the terms of any medical plans maintained by Employer
in which Executive is entitled to participate.

 

(j) Base Salary not Affected by Other Benefits. None of the benefits to which
Executive is entitled under any of the provisions of Sections 3(b)-(i) hereof
shall in any manner reduce or be deemed to be in lieu of the Base Salary payable
to Executive pursuant to Section 3(a) hereof.

 

4. Term of Employment. The employment by Employer of Executive pursuant hereto
shall commence on the Effective Date and, subject to the provisions of Section 5
hereof, shall terminate on November 27, 2004 (the “Termination Date”).

 

5. Premature Termination. Anything in this Agreement contained to the contrary
notwithstanding:

 

5



--------------------------------------------------------------------------------

(a) Death. Executive’s employment hereunder shall terminate forthwith upon the
death of Executive.

 

(b) Disability. Employer may terminate Executive’s employment hereunder in the
event that the Board makes a good faith determination that Executive suffers
from Disability so as to be unable substantially to perform his duties hereunder
for (i) an aggregate of 180 calendar days during any 12-month period or (ii) 60
consecutive calendar days during any 12-month period. As used in this Agreement,
the term “Disability” shall mean the material inability, in the opinion of the
Board, of Executive to render the agreed-upon services to Employer due to
physical and/or mental infirmity, which opinion is concurred in by a physician
or psychiatrist selected by Executive or his duly appointed representative or
guardian and reasonably acceptable to Employer.

 

(c) Termination by Employer for Cause. Employer may terminate Executive’s
employment hereunder for Cause. For purposes of this Agreement, Employer shall
have “Cause” to terminate Executive’s employment hereunder upon (i) the
continued failure by Executive substantially to perform his duties hereunder
(other than any such failure resulting from Executive’s incapacity due to
physical or mental illness) after demand for substantial performance is
delivered by Employer specifically identifying the manner in which Employer
believes Executive has not substantially performed his duties, (ii) the engaging
by Executive in misconduct which is materially injurious to Employer, monetarily
or otherwise, or (iii) the violation by Executive of the provisions of Section 8
hereof provided that such violation results in material injury to Employer.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless and until Executive shall have been offered an
opportunity to be heard before the Board, and the Board shall have made a
written determination, based on such hearing or otherwise, that, in the good
faith opinion of the Board, Executive conducted, or failed to conduct, himself
in a manner set forth above in clause (i), (ii) or (iii) of this Section 5(c),
and specifying the particulars thereof in detail.

 

(d) Termination by Executive for Good Reason. Executive may terminate his
employment hereunder (i) at any time, (ii) if his physical or mental health
becomes impaired to an extent that makes the continued performance of his duties
hereunder hazardous to his physical or mental health or his life, provided that
Executive shall have furnished Employer with a written statement from a doctor
or psychiatrist to such effect or (iii) at any time for Good Reason. As used
herein, “Good Reason” shall mean the occurrence of any of the following (without
Executive’s express written consent):

 

(1) the assignment to Executive by Employer (or its successor) of duties and
responsibilities materially inconsistent with Executive’s duties and
responsibilities with Employer immediately prior to such change, except in
connection with the termination of his employment by Employer for Disability or
Cause or as a result of Executive’s death or in connection with the termination
of his employment by Executive other than for Good Reason; provided, however,
that the assignment to Executive within six months following a Change of Control
of a position lesser than that of Chief Executive Officer shall not in and of
itself constitute Good Reason if Executive continues to have executive
management responsibility for a business unit comparable in size to Employer;

 

6



--------------------------------------------------------------------------------

(2) a reduction in Executive’s Base Salary as permitted by the last paragraph of
Section 3(a) shall not in and of itself constitute Good Reason;

 

(3) any failure by Employer (or its successor) to continue to provide Executive
with the opportunity to participate in benefit plans and arrangements providing
benefits that are not materially less advantageous to Executive as those
currently provided under the plans and arrangements of Employer in which
Executive is participating; provided, however, that if the Board determines that
Employer’s financial condition necessitates the imposition of a reduction in the
benefit plans and arrangements applicable to all executive employees of Employer
on a comparable basis, such reduction shall not in and of itself constitute Good
Reason; or

 

(4) the relocation of the principal place of business of Employer (or its
successor) to any place that is more than 50 miles from the location at which
Executive performed Executive’s duties prior to the relocation, except for
required travel by Executive on Employer’s business.

 

(e) Notice of Termination. Any termination of Executive’s employment by Employer
or by Executive shall be communicated by written Notice of Termination to the
other party hereto. For purposes of this Agreement, a “Notice Of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.

 

(f) Date of Termination. For purposes of this Agreement, “Date of Termination”
shall mean (i) if Executive’s employment is terminated by his death, the date of
his death, (ii) if Executive’s employment is terminated pursuant to Section 5(b)
hereof, thirty (30) calendar days after Notice of Termination is given (provided
that Executive shall not have returned to the performance of his duties on a
full-time basis during such 30-day period), (iii) if Executive’s employment is
terminated pursuant to Section 5(c) or 5(d) hereof, the date specified in the
Notice of Termination, and (iv) if Executive’s employment is terminated for any
other reason, the date on which a Notice of Termination is given.

 

(g) Orderly Transition. Upon the termination of Executive’s employment by
Employer for any reason, and upon Employer’s request, Executive shall cooperate
fully with Employer for purposes of the orderly transfer of his duties,
responsibilities and any then pending work to such person or persons as may be
designated by Employer. Executive shall, in addition, promptly return and
deliver to Employer all materials and property which belong to Employer and
which are in Executive’s possession, custody or control, including any personal
computers in the possession of Executive that are furnished by Employer.

 

6. Payments and Benefits upon Early Termination.

 

(a) Early Termination by Employer for Death, Disability or Cause, or by
Executive Without Good Reason. Upon the termination of this Agreement prior to
the Termination Date by Employer as a result of Executive’s death or Disability
or for Cause, or by Executive for any of the reasons set forth in Section
5(d)(i)-(ii) hereof, Employer shall pay Executive:

 

7



--------------------------------------------------------------------------------

(i) his Base Salary through the Date of Termination at the rate in effect at the
time Notice of Termination is given, payable at the time such payments are due;
and

 

(ii) all other amounts to which Executive is entitled, including, without
limitation, expense reimbursement amounts or amounts due under any benefit plan
of Employer accrued to the Date of Termination, at the time such payments are
due.

 

(b) Early Termination by Executive for Good Reason or by Employer Other Than for
Death, Disability or Cause. Upon the termination of this Agreement prior to the
Termination Date either by Executive for Good Reason or by Employer for any
reason other than as set forth in Section 6(a), Employer shall pay to Executive:

 

(i) an amount equal to the greater of (1) 150% of his Base Salary at the rate in
effect at the time the Notice of Termination is given or (2) 100% of his Base
Salary payable for the remaining term of this Agreement until the Termination
Date at the rate in effect at the time Notice of Termination is given, in either
case payable in a lump sum on the Date of Termination; and

 

(ii) all other amounts to which Executive is entitled, including, without
limitation, expense reimbursement amounts or amounts due under any benefit plan
of Employer accrued to the Date of Termination, at the time such payments are
due.

 

(c) Other Severance Payments. Notwithstanding anything to the contrary in this
Agreement, Employer hereby covenants and agrees that for so long as Executive
serves as a director on the Board after the Date of Termination, Employer shall
pay to Executive any compensation, commission or other benefits awarded to
nonemployee directors of Employer, including but not limited to any stock or
stock options.

 

7. Registration Rights.

 

(a) Piggyback Registration. If, at any time or from time to time, TMI/DE shall
determine to register any of its securities, either for its own account or the
account of security holders, other than a registration relating solely to
employee benefit plans or a registration on Form S-4 relating solely to an SEC
Rule 145 transaction, TMI/DE shall grant to Executive the “piggyback”
registration rights set forth in Section 1.3 of the Registration Rights
Agreement (the “Rights Agreement”), dated as of September 8, 2000, entered into
by and between TDK USA Corporation and Sound Source Interactive, Inc. (now known
as TDK Mediactive, Inc.) with respect to all of the common stock of TMI/DE held
by or issuable to Executive pursuant to any option or other agreement between
TMI/DE and Executive (collectively, the “Executive Securities”).

 

(c) Form S-3 Registration. TMI/DE hereby grants to Executive the S-3
registration rights set forth in Section 1.4 of the Rights Agreement with
respect to Executive Securities, subject, however, to the limitations expressly
set forth in such Section 1.4 of the Rights Agreement.

 

(d) Obligations of Executive. In consideration of the rights granted to
Executive under this Section 7, Executive agrees to be bound by the obligations
of a holder of

 

8



--------------------------------------------------------------------------------

Registrable Securities under the Rights Agreement to the same extent and in the
same manner as if he were a party thereto.

 

(e) Expenses of Registration. Executive shall have the rights set forth with
respect to expenses of registration provided for under Section 1.5 of the Rights
Agreement.

 

8. Nondisclosure; Noncompete.

 

(a) Confidential Information. During the term of this Agreement, and for two (2)
years after Executive ceases to receive compensation hereunder, Executive shall
not, to the detriment of Employer, knowingly use for his own benefit or disclose
or reveal to any unauthorized person, any trade secret or other confidential
information received by Executive in the course of his employment or engagement
in any capacity by another employer which relates to Employer or to any of the
businesses operated by it, including, but not limited to, any customer lists,
customer needs, price and performance information, specifications, hardware,
software, devices, supply sources and characteristics, licenses and license
terms, business opportunities, marketing, promotional, pricing and financing
techniques, or other information relating to the business of Employer, and
Executive confirms that such information constitutes the exclusive property of
Employer. However, said restriction on confidential information shall not apply
to information which is: (i) generally available in the industry in which
Employer operates, (ii) disclosed in published literature, (iii) obtained by
Executive from a third party that was not subject to any duty of confidentiality
or nondisclosure with respect thereto, or (iv) required to be disclosed by
applicable law or pursuant to a judicial or other government order, provided,
however, that Executive shall provide Employer with prompt written notice prior
to any such disclosure so that Employer may seek other legal remedies to
maintain the confidentiality of such confidential information, and Executive
shall fully comply with any applicable protective order or equivalent obtained
by Employer relating thereto. Executive agrees that, except as otherwise
expressly agreed to by Employer, he will return to Employer, promptly upon the
request of the Board or any executive officer designated by the Board, any
physical embodiment of such confidential information.

 

(b) Noncompetition. During the term of his employment by Employer, Executive
shall not engage, directly or indirectly (which includes, but is not limited to,
owning, managing, operating, controlling, being employed by, giving financial
assistance to, participating in or being connected in any material way with any
business or person so engaged), anywhere in the continental United States, in
any business that is similar to or competitive with the business of Employer,
including, but not limited to, the business of interactive educational computer
software, other interactive computer software or console-based games based on
licensed products from motion pictures and/or television shows; provided,
however, that Executive’s ownership as a passive investor of less than five
percent of the issued and outstanding stock of any publicly held corporation or
partnership so engaged shall not by itself be deemed to constitute such
engagement by Executive. Notwithstanding the foregoing, Executive may engage,
directly or indirectly, in any capacity in any business activity involving music
recording, music production, music publishing or music performance (the
“Permitted Activities”), provided that his engaging in such Permitted Activities
does not hinder, impede or impair (i) Executive’s performance of his duties
under the Agreement or (ii) the devotion of substantially all of Executive’s
time, effort and skill to the performance of his duties under this Agreement.

 

9



--------------------------------------------------------------------------------

(c) Nonpredation. During the term of this Agreement, and for 24 months
thereafter, Executive shall not directly or indirectly, disrupt, damage, impair
or interfere with the business or operations of Employer or any of its dealings
or relationships with any of its officers, employees or other third parties.
Executive also agrees that for 24 months after the Termination Date, he will not
directly or indirectly, (1) solicit the employment of or hire any employee of
Employer, (2) attempt to persuade any employee to leave the employment of
Employer or (3) attempt to disrupt or interfere with any business relationship
between Employer and any licensor or customer of Employer that existed during
the time of Executive’s employment by Employer.

 

(d) Remedies. Executive recognizes that the possible restrictions on his
activities which may occur as a result of his performance of his obligations
under this Section 8 are required for the reasonable protection of Employer and
its investments, and Executive expressly acknowledges that damages alone will be
an inadequate remedy for any breach or violation of this Section 8, and that
Employer, in addition to all other remedies at law or in equity, shall be
entitled, as a matter of right, to injunctive relief, including specific
performance, with respect to any such breach or violation, in any court of
competent jurisdiction. If any of the provisions of this Section 8 are held to
be in any respect an unreasonable restriction upon Executive, then they shall be
deemed to extend only over the maximum period of time, geographic area, and/or
range of activities as to which they may be enforceable.

 

(e) Nonexclusivity. The undertakings of Executive contained in Sections 8(a),
8(b) and 8(c) hereof shall be in addition to, and not in lieu of, any
obligations which he may have with respect to the subject matter hereof, whether
by contract, as a matter of law or otherwise.

 

9. Successors; Benefits.

 

(a) Successors. Employer shall require any successor of Employer (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Employer, by agreement in
form and substance reasonably satisfactory to Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
Employer would be required to perform it if no such succession had taken place.
Failure of Employer to obtain such agreement prior to the effectiveness of any
such succession shall be a breach of this Agreement and shall entitle Executive
to compensation from Employer in the same amount and on the same terms as he
would be entitled to hereunder if he terminated his employment for Good Reason,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination. As
used in this Agreement, “Employer” shall mean Employer as hereinbefore defined
and any successor to its business and/or assets as aforesaid that executes and
delivers the agreement provided for in this paragraph or that otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law.
Notwithstanding anything to the contrary above, if this Agreement is assumed by
a successor employer, then Employer itself shall be exonerated from its
obligations hereunder.

 

(b) Benefits. This Agreement and all rights of Executive hereunder shall inure
to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If Executive should die while any amounts would still be
payable to him hereunder if he had continued to live,

 

10



--------------------------------------------------------------------------------

all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to Executive’s devisee, legatee, or other
designee or, if there be no such designee, to Executive’s estate.

 

10. Arbitration. Any controversy, dispute and/or claim in any manner arising out
of or relating to this Agreement; the employment of Executive by Employer; the
meaning, application and/or interpretation of this Agreement; any breach or
claimed breach of this Agreement; any voluntary or involuntary termination of
this Agreement and/or any voluntary or involuntary termination of Executive’s
employment with or without good cause shall be settled solely by arbitration in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association. Judgment of any decision rendered by the arbitrator may
be entered in any court having jurisdiction thereof. Executive and Employer
shall each pay the fees of his or its own attorneys, the expenses of his or its
witnesses and all other expenses connected with presenting his or its case in
arbitration. All other costs of arbitration, including, without limitation, the
costs of any record or transcript of the arbitration proceedings, administrative
fees, the fee of the arbitrator and all other fees and costs shall be borne by
Employer. The arbitration shall take place in Los Angeles County, California.

 

The arbitration provisions set forth above in this Section 10 are intended by
Executive and by Employer to be absolutely exclusive for any and all purposes
whatsoever.

 

11. Miscellaneous Provisions.

 

(a) Federal Income Tax Withholding. Employer may withhold from any amounts
payable under this Agreement all U.S. federal, state, city or other taxes as
shall be required pursuant to any law or governmental regulation or ruling.

 

(b) Nonassignability. Neither this Agreement nor any right or interest hereunder
shall be assignable by Executive, his beneficiaries or legal representatives
without Employer’s prior written consent; provided, however, that nothing herein
shall preclude (i) Executive from designating a beneficiary to receive any
benefit payable hereunder upon his death, or (ii) the executors, administrators
or other legal representatives or his estate from assigning any rights hereunder
to the person or persons entitled thereunto.

 

(c) No Attachment. Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation or to exclusion,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.

 

(d) Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not held so invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect. If this Agreement is held
invalid or cannot be enforced, then to

 

11



--------------------------------------------------------------------------------

the full extent permitted by law any prior agreement between Employer (or any
predecessor thereof) and Executive shall deemed reinstated as if this Agreement
had not been executed.

 

(e) Execution in Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

(f) Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given or made as of
the date delivered, if delivered personally, or three calendar days after having
been mailed, if mailed by registered or certified mail, postage prepaid, return
receipt requested, as follows:

 

If to Employer, to:

 

TDK Mediactive, Inc.

4373 Park Terrace Drive

Westlake Village, CA 91361

Attn: Mr. Shin Tanabe

If to Executive, to:

 

Mr. Vincent J. Bitetti

776 Emerson Street

Thousand Oaks, CA 91362

 

or to such other address as either party hereto shall have designated by like
notice to the other party hereto (except that a notice of change of address
shall only be effective upon receipt).

 

(g) Amendment. This Agreement may only be amended by a written instrument
executed by each of the parties hereto.

 

(h) Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof, and supersedes and
terminates all prior agreements and understandings of the parties hereto, oral
and written, with respect to the subject matter hereof, including, but not
limited to, the Prior Agreement, and any and all prior employment agreements
between Employer and Executive.

 

(i) Applicable Law. This Agreement shall be governed by the laws of the State of
California applicable to contracts made and to be wholly performed therein.

 

(j) Headings. The headings contained herein are for the sole purpose of
convenience of reference and shall not in any way limit or affect the meaning or
interpretation of any of the terms or provisions of this Agreement.

 

(k) Waiver. The failure of either of the parties hereto to at any time enforce
any of the provisions of this Agreement shall not be deemed or construed to be a
waiver of any such provision, nor to in any way affect the validity of this
Agreement or any provision hereof or the right of either of the parties hereto
to thereafter enforce each and every provision of this Agreement. No waiver of
any breach of any of the provisions of this Agreement shall be

 

12



--------------------------------------------------------------------------------

effective unless set forth in a written instrument executed by the party against
whom or which enforcement of such waiver is sought; and no waiver of any such
breach shall be construed or deemed to be a waiver of any other or subsequent
breach.

 

[SIGNATURES ON FOLLOWING PAGE]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.

 

EMPLOYER:

TDK MEDIACTIVE, INC.,

a Delaware corporation

--------------------------------------------------------------------------------

Shin Tanabe

TDK MEDIACTIVE, INC.,

a California corporation

--------------------------------------------------------------------------------

Shin Tanabe

 

EXECUTIVE:

 

--------------------------------------------------------------------------------

Vincent J. Bitetti

 

14